Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dimple (claims 7 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8 and 14 recite that the plate member includes a portion where a surface roughness of the portion is equal to or more than 0.1. By definition, roughness is measured in units of length, such as micrometers or microinches. Neither the specification nor the claims of the present application give any units of length for the roughness. Therefore, the claimed surface roughness of equal to or more than 0.1 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 14 recite that the plate member includes a portion where a surface roughness of the portion is equal to or more than 0.1. By definition, roughness is measured in units of length, such as micrometers or microinches. Neither the specification nor the claims of the present application give any units of length for the roughness. Therefore, the claimed surface roughness of equal to or more than 0.1 is meaningless without a unit of length.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. 2016/0029863.
Disclosed is a blower 100 comprising: a fan 13; a casing 11 including a discharge port formed by 111 and housing the fan; and a nozzle 21 attachable to the discharge port, wherein the nozzle comprises: a nozzle tube in which air flows: and a plate member 221 disposed within the nozzle tube, and a rear end surface of the plate member is inclined to a flow direction in which air flows within the nozzle tube, as rear end surface of the plate member makes approximately a 90 degree angle to the flow direction in which the air flows within the nozzle tube (claim 1).
A width of the plate member in the flow direction is equal to or more than 10% of an inner diameter of the nozzle tube, as it is visually apparent that the width of the plate member in the flow direction is more than approximately half of the inner diameter of the nozzle tube (claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Guo et al. 2016/0029863 in view of Lu et al. 2006/0045774.
Guo et al. discloses a blower substantially as claimed as set forth above, but does not disclose that with respect to a radial direction of the nozzle tube, an upstream end of the rear end surface of the plate member in the flow direction is positioned radially inward of a downstream end of the rear end surface of the plate member in the flow direction.

Lu et al. (figures 2A-2C) shows a blower having an axial flow fan having a plate member 23 disposed downstream of fan 24 formed such that an upstream end of the rear end surface of the plate member in a flow direction is positioned radially inward of a downstream end of the rear end surface of the plate member in the flow direction, for the purpose of providing stable airflow downstream of the fan.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the blower of Guo et al. such that with respect to a radial direction of the nozzle tube, an upstream end of the rear end surface of the plate member in the flow direction is positioned radially inward of a downstream end of the rear end surface of the plate member in the flow direction, as taught by Lu et al., for the purpose of providing stable airflow downstream of the fan.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. 2016/0029863 in view of Lee et al. 2018/0030999.
Guo et al. discloses a blower substantially as claimed as set forth above, but does not disclose that with respect to a radial direction of the nozzle tube, a downstream end of the rear end surface of the plate member in the flow direction is positioned radially inward of an upstream end of the rear end surface of the plate member in the flow direction (claim 3), and does not disclose that the rear end surface of the plate member is inclined to the flow direction at an angle in a range from 30 degrees to 85 degrees (claim 4).

Lee et al. (figures 2A-2C) shows a blower having an axial flow fan having a plate member 21 disposed downstream of fan 30 formed such that with respect to a radial direction of the nozzle tube, a downstream end of the rear end surface of the plate member in the flow direction is positioned radially inward of an upstream end of the rear end surface of the plate member in the flow direction. The rear end surface of the plate member has as inclined angle Ɵ which is an acute angle that is less than 90 degrees, resulting in rear end surface of the plate member being inclined to the flow direction at an angle in a range from 30 degrees to 85 degrees, for the purpose of guiding air smoothly downstream of the fan.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the blower of Guo et al. such that with respect to a radial direction of the nozzle tube, a downstream end of the rear end surface of the plate member in the flow direction is positioned radially inward of an upstream end of the rear end surface of the plate member in the flow direction, and the rear end surface of the plate member is inclined to the flow direction at an angle in a range from 30 degrees to 85 degrees, as taught by Lee et al., for the purpose of guiding air smoothly downstream of the fan.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. 2016/0029863 in view of Hsu et al. 2007/0116564.
Guo et al. discloses a blower substantially as claimed as set forth above, but does not disclose that the plate member includes a slit penetrating the plate member in the flow direction (claim 5), and does not disclose that the plate member includes a notch (claim 6).

Hsu et al. (figures 3-10) shows a blower 3 having an axial flow fan having a plate member 32 disposed downstream of fan 2 formed such that the plate member includes a slit 33 penetrating the plate member in the flow direction, and the plate member includes a notch 33,  for the purpose of guiding airflow efficiently downstream of the fan, reducing turbulence and noise.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the blower of Guo et al. such that the plate member includes a slit penetrating the plate member in the flow direction, and such that the plate member includes a notch, as taught by Hsu et al., for the purpose of guiding airflow efficiently downstream of the fan, reducing turbulence and noise.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. 2016/0029863 in view of WO 2017/095628A1.
Guo et al. discloses a blower substantially as claimed as set forth above, but does not disclose that the plate member includes a dimple.

WO 2017/095628A1 (figures 34-43 and page 8, lines 19-29) shows a guide plate member 84 having dimples 118, for the purpose of improving the boundary layer around the plate member which may reduce pressure losses. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the blower of Guo et al. such that the plate member includes a dimple, as taught by WO 2017/095628A1, for the purpose of improving the boundary layer around the plate member which may reduce pressure losses. One of ordinary skill in the art would have reasonably looked to WO 2017/095628A1 for the teaching of a dimple to improve the boundary layer around the plate member which may reduce pressure losses, as WO 2017/095628A1 is directed to guiding flow along a stationary plate member.

Claim 8, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. 2016/0029863 in view of Horler et al. 2020/0040910.
Guo et al. discloses a blower substantially as claimed as set forth above, but does not disclose that the plate member includes a portion where a surface roughness of the portion is equal to or more than 0.1.

Horler et al. shows a stator unit 1 having plate members 2 which may have any suitable surface roughness from about 0.01 to 5.0 microns, for the purpose of providing improved pump performance.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the blower of Guo et al. such that the plate member includes a portion where a surface roughness of the portion is equal to or more than 0.1, such as from 0.1 to 5.0 microns, as taught by Horler et al., for the purpose of providing improved pump performance. Horler et al. is directed to stationary plate members for guiding air flow, and one of ordinary skill in the art would have reasonably looked to Horler et al. in order to solve the problem of improving performance by having low surface roughness plate members.

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. 2016/0029863 in view of Hsu et al. 2007/0116564.
Guo et al. discloses a blower 100 substantially as claimed, comprising: a fan 13; a casing 11 including a discharge port formed by 111 and housing the fan; and a nozzle 21 attachable to the discharge port, wherein the nozzle comprises: a nozzle tube in which air flows; and a plate member 221 disposed within the nozzle tube (claim 11).
A width of the plate member in the flow direction is equal to or more than 10% of an inner diameter of the nozzle tube, as it is visually apparent that the width of the plate member in the flow direction is more than approximately half of the inner diameter of the nozzle tube (claim 15).

However, Guo et al. does not disclose that the plate member includes a slit penetrating the plate member in a flow direction in which air flows within the nozzle tube (claim 11), and does not disclose that the plate member includes a notch (claim 12).

Hsu et al. (figures 3-10) shows a blower 3 having an axial flow fan having a plate member 32 disposed downstream of fan 2 formed such that the plate member includes a slit 33 penetrating the plate member in the flow direction, and the plate member includes a notch 33,  for the purpose of guiding airflow efficiently downstream of the fan, reducing turbulence and noise.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the blower of Guo et al. such that the plate member includes a slit penetrating the plate member in the flow direction, and such that the plate member includes a notch, as taught by Hsu et al., for the purpose of guiding airflow efficiently downstream of the fan, reducing turbulence and noise.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. 2016/0029863 and Hsu et al. 2007/0116564 as applied to claim 11 above, and further in view of  WO 2017/095628A1.
The modified blower of Guo et al. shows all of the claimed subject matter, except for the plate member includes a dimple.

WO 2017/095628A1 (figures 34-43 and page 8, lines 19-29) shows a guide plate member 84 having dimples 118, for the purpose of improving the boundary layer around the plate member which may reduce pressure losses. 

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified blower of Guo et al. such that the plate member includes a dimple, as taught by WO 2017/095628A1, for the purpose of improving the boundary layer around the plate member which may reduce pressure losses. One of ordinary skill in the art would have reasonably looked to WO 2017/095628A1 for the teaching of a dimple to improve the boundary layer around the plate member which may reduce pressure losses, as WO 2017/095628A1 is directed to guiding flow along a stationary plate member.

Claim 14, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. 2016/0029863 and Hsu et al. 2007/0116564 as applied to claim 11 above, and further in view of  Horler et al. 2020/0040910.
The modified blower of Guo et al. shows all of the claimed subject matter, except for the plate member includes a portion where a surface roughness of the portion is equal to or more than 0.1.

Horler et al. shows a stator unit 1 having plate members 2 which may have any suitable surface roughness from about 0.01 to 5.0 microns, for the purpose of providing improved pump performance.
It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified blower of Guo et al. such that the plate member includes a portion where a surface roughness of the portion is equal to or more than 0.1, such as from 0.1 to 5.0 microns, as taught by Horler et al., for the purpose of providing improved pump performance. Horler et al. is directed to stationary plate members for guiding air flow, and one of ordinary skill in the art would have reasonably looked to Horler et al. in order to solve the problem of improving performance by having low surface roughness plate members.

Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter with regard to claims 10 and 16:  
Claims 10 and 16 are directed towards an unobvious improvement over Guo et al. 2016/0029863. Guo et al. discloses a blower substantially as claimed as previously set forth above. The improvement comprises as the nozzle is viewed in the flow direction, a thickness of the plate member is in a range from 1% to 8% of an inner diameter of the nozzle tube. None of the prior art of record discloses or suggests this specific range, which provides for ensuring the strength of the plate members, while suppressing an excessive increase in the flow resistance of the nozzle tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745